Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims:
Claim 5 has been cancelled.
Claim 21 is new.
Claims 1-4 and 6-21 are presented for examination as they read upon the elected subject matter. Applicant’s amendment has necessitated a new ground of rejection. Accordingly, this Action is FINAL.

Withdrawn rejections
Applicant's amendments and arguments filed 7/12/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over McGlohorn et al. (US 20050281856) and Browning et al. (Biomacromolecules 2012;13:779-786) and Hao et al. (Acta Biomater 2014 January;10(1):27 pages). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:


    PNG
    media_image1.png
    575
    1444
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    490
    1440
    media_image2.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 1, 6-9, 14 and 21, McGlohorn et al. teaches biostructures (claim 1) comprising osteoconductive demineralized bone, cancellous bone chips or partially demineralized bone (claim 36) where the osteoconductive member comprises a matrix material (claim 28) polyethylene glycol (PEG) crosslinkable material (claim 31). McGlohorn et al. teaches methods of manufacturing a biostructure (claim 45) by manufacturing an osteoconductive member by 3D printing (claim 54; and [0051]) where the osteoconductive member comprises demineralized bone, partially demineralized bone or cancellous bone chips (claim 59). McGlohorn et 
	With regard to instant claim 2, McGlohorn et al. teach that: “The biostructure can have a shape suitable for use as any of a variety of bone replacements…” [0013] thus implicitly requiring measurement of at least one dimension at the implantation site and determining at least one implant dimension to replace the bone. 
	 With regard to instant claim 15, the components of the 3D printer that contact the biomaterial are merely components of the 3D printer than can be implicitly removed and sterilized. 
	With regard to instant claim 16, in 3D printing the biomaterial and the crosslinking material is implicitly held in a container that can be replaced to hold other materials for 3D printing. 
With regard to instant claim 17, McGlohorn et al. teach adding other bioactive ingredients (claims 32, 61 and 62; [0035-0036]).
With regard to instant claims 1, 4, 12, 14, 18 and 19, Browning et al. teach that PEG is cross-linked under mild conditions (Introduction, left column) such as by exposure to UV light 365 nm (2.3, Hydrogel Characterization, page 780) and that PEG hydrogels with lower crosslink density degraded at a faster rate (page 784, left column). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and McGlohorn et al. is that McGlohorn et al. do not expressly teach crosslinking the at least one biomaterial and the at least one crosslinkable material during 3D printing to form the three-dimensional biomaterial-based implant, wherein crosslinking occurs under a mild crosslinking condition selected from the group consisting of a light exposure, a radiation condition, an oxidation condition, and combinations thereof where the light exposure is visible between about 400-700 nm or UV light between about 10-400 nm; wherein the crosslinking condition is the light exposure, and wherein an exposure time of the light exposure is between about 1 millisecond and about 1 minute per layer of the crosslinking material. This deficiency in McGlohorn et al. is cured by the teachings of Browning et al. and Hao et al.
2. The difference between the instant application and McGlohorn et al. is that McGlohorn et al. do not expressly teach layering between two layers and about 50,000 layers of the biomaterial. This deficiency in McGlohorn et al. is cured by the teachings of McGlohorn et al. 
3. The difference between the instant application and McGlohorn et al. is that McGlohorn et al. do not expressly teach wherein the combining comprises mixing 
4. The difference between the instant application and McGlohorn et al. is that McGlohorn et al. do not expressly teach wherein the bone is a cortical bone. This deficiency in McGlohorn et al. is cured by the teachings of McGlohorn et al. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of McGlohorn et al. with crosslinking the at least one biomaterial and the at least one crosslinkable material during 3D printing to form the three-dimensional biomaterial-based implant, wherein crosslinking occurs under a mild crosslinking condition selected from the group consisting of a light exposure, a radiation condition, an oxidation condition, and combinations thereof where the light exposure is visible between about 400-700 nm or UV light between about 10-400 nm; wherein the crosslinking condition is the light exposure, and wherein an exposure time of the light exposure is between about 1 millisecond and about 1 minute , as suggested by Browning et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the artisan seeking to practice the PEG embodiment of McGlohorn et al. would understand that crosslinked PEG degrades at a slower rate, as taught by Browning et al., and thus would use mild UV light of 365 nm to crosslink the PEG to have a longer stable implantable biostructure with a reasonable expectation of success. The exposure time of the light would be optimized depending upon the number of layers printed and consequently the limitation of an exposure time of the light exposure is between about 1 millisecond and about 1 minute per layer of the crosslinking material appears to be a routinely optimized parameter with no criticality. Depending upon the type of PEG desired by the artisan, visible light can be employed within the range claimed to photocrosslink the material as taught by Hao et al. which would be desirable if a UV sensitive pharmaceutical active agent is included in the matrix and UV photocrosslinking might degrade the active agent. Thus the ordinary artisan would employ mild conditions of UV or visible light with a 3D printer with a reasonable expectation of success in photocrosslinking PEG material during the printing process.
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the 3D printing method of McGlohorn et al., with layering between two layers and about 50,000 layers of the biomaterial, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because McGlohorn et al. teaches that the biostructure can have a shape suitable for use as any 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of McGlohorn et al. wherein the combining comprises mixing between 1 wt. % and 30 wt.% of the biomaterial and between 70 wt.% and 90 wt.% of the crosslinkable material, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the crosslinkable PEG material is the carrier for the bone biomaterial [0057, 0062] and it stands to reason that it will be present in a majority amount of the biostructure of McGlohorn et al. Indeed, Figures 1a and 1b shows particles of DBM (114) in a matrix (110) which provides a scale of the components in the biostructure. Consequently, it is merely routine optimization of the components already taught by McGlohorn et al. to arrive at a biostructure with between 1 wt. % and 30 wt.% of the biomaterial bone and between 70 wt.% and 90 wt.% of the crosslinkable PEG material with a reasonable expectation of success. 
4. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of McGlohorn et al. wherein the bone is cortical bone and produce the instant invention.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant disagrees to the Examiner’s position that “McGlohorn discloses a method of manufacturing a biostructure comprising osteoconductive demineralized bone, cancellous bone chips or partially demineralized bone” because McGlohorn et al. fail to disclose the limitation of amended claim 1 recites, among other things, providing at least one biomaterial is a bone, a connective tissue, a tendon, a pericardium, a dermis, a cornea, a dura matter, a fascia, a heart valve, a ligamenm, a capsular graft, a cartilage, a collagen, a nerve, or a placental tissue... Applicant asserts that McGlohorn discloses the method of making the biostructure manufactured from precursors. Those precursors include hydroxyapatite, and dicalcium phosphate. Notably, McGlohorn also notes that "After the manufacturing of the matrix, the method of the present invention may further include introducing particles of DBM into or onto appropriate places in the matrix." Applicant then concludes that McGlohorn et al. fail to disclose providing at least one biomaterial to a 3D printer or combining a biomaterial and a crosslinking agent using a 3D printer to create an implant. Respectfully, the Examiner does not agree with this analysis. While Applicant is correct that in one embodiment of McGlohorn et al. precursors are used to form the desired ceramic substance (claim 58), McGlohorn et al. is not limited to that embodiment. In fact, McGlohorn et al. teach that it is not necessary to involve a chemical reaction. It is also possible to simply spread ceramic powder of the desired final composition and perform 3D printing on that powder [0053] thus not requiring any precursors at all. In the instant case, it appears that fully demineralized bone matrix, partially demineralized bone matrix, osteoinductive bone chip material, cancellous chips and combinations thereof (claim 59) are intended for 3D printing. Additionally, McGlohorn et al. teach that: “The matrix of organic-solvent-soluble material may contain particles of ceramic such as one or more members of the calcium phosphate family. Formation of such an article can also involve three dimensional printing…” [0056]. As a result, it appears that McGlohorn et al. teaches several different embodiments where one embodiment does in fact provide a biomaterial that is a bone 
Applicant’s arguments have been carefully considered but are not persuasive. It is noted for the record that Applicant’s only example uses cortical bone that is ground into a powder and mixed with poly(caprolactone fumarate), which contains no polyethylene glycol, as the crosslinker prior to printing (Example 2 of the instant specification).

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613